United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, TRIBOROUGH POST
OFFICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1079
Issued: December 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2012 appellant filed a timely appeal from a January 25, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained plantar fasciitis of the right foot causally related
to factors of her federal employment.
FACTUAL HISTORY
On June 24, 2011 appellant, then a 44-year-old mail carrier, filed an occupational disease
claim alleging that she sustained a foot condition causally related to extended walking in the
course of her federal employment. She stopped work on June 30, 2011.
1

5 U.S.C. § 8101 et seq.

In a report dated June 21, 2011, Dr. Dominic Catanese, a podiatrist, evaluated appellant
for continued complaints of pain in her right heel. He noted that she “has not been able to rest
the extremity as we have suggested due to her employment as a letter carrier.” Dr. Catanese
diagnosed plantar fasciitis and pain. He related:
“I suggested to [appellant] she can [do] a sedentary[-]type job and ask for a
transfer to a position that would allow her to rest the extremity. There is no
question that being on her feet and ambulat[ing] long distances is exacerbating the
situation and preventing her from the possibility of healing.”
By letter dated June 24, 2011, appellant described in detail her work duties, asserting that
she walked, stood and climbed stairs around eight hours each day. She did not have any
problems with her feet prior to her employment.
On July 19, 2011 OWCP requested that appellant submit additional factual and medical
information, including a report from her attending physician explaining the causal relationship
between her plantar fasciitis and work duties.
On August 10, 2011 Dr. Catanese related that he was treating appellant “for recalcitrant
plantar fasciitis of the right foot.” He stated, “On several occasions we discussed with [her] how
her work was exacerbating her condition and making it difficult for her [to] have a complete
recovery due to the long period of time she spends standing and walking.” Dr. Catanese asserted
that appellant’s condition had improved after a July 12, 2001 radiofrequency ablation. He noted
that she could return to work on August 22, 2011 but expressed concern that her regular duties
“will cause her to have a reoccurrence of her plantar fasciitis.”
By decision dated September 26, 2011, OWCP denied appellant’s claim after finding that
the medical evidence was insufficient to show that she sustained a condition causally related to
the accepted employment factors.
On October 7, 2011 appellant requested a review of the written record. She maintained
that her job duties caused her condition. Appellant related that she had a previous
radiofrequency ablation on her right foot in June 2010 but that her condition again worsened
from November 2010 to February 2011 due to her work duties.2
By letter dated October 21, 2011, Dr. Catanese related that he had treated appellant
beginning May 26, 2010 “when she presented with severe pain due to chronic plantar fasciitis
and calcaneal nerve neuritis.” He asserted, “[her] employment as a letter carrier exacerbates and
precipitates her condition. I explained to [appellant] that it is essential to use the appropriate
type of shoes and arch supports to try to minimize the significant stress that she experiences with
daily ambulation and standing on concrete surfaces while working.” Dr. Catanese discussed his
treatment of her with radiofrequency ablation and expressed concern that she would have a
recurrence of her condition if she returned to work as a letter carrier.

2

In a report dated May 31, 2011, Dr. Catanese diagnosed plantar fasciitis and recommended that appellant
transfer to a sedentary position.

2

In a decision dated January 25, 2012, OWCP’s hearing representative affirmed the
September 26, 2011 decision. He determined that Dr. Catanese’s opinion was not sufficiently
rationalized to establish that appellant sustained a right foot condition as a result of her work
duties.
On appeal, appellant argues that she did not experience any food condition prior to her
work for the employing establishment. She asserted that walking, standing and pushing
aggravated her condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9

3

Supra note 1.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

I.J., 59 ECAB 408 (2008); Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS
Appellant attributed her plantar fasciitis of the right foot to walking and standing while
delivering mail in the course of her employment. OWCP accepted the occurrence of the claimed
employment factors. The issue, therefore, is whether the medical evidence establishes a causal
relationship between the claimed conditions and the identified employment factors.
On June 21, 2011 Dr. Catanese discussed appellant’s complaints of right heel pain and
noted that she was unable to rest her foot because of her work as a letter carrier. He diagnosed
plantar fasciitis. Dr. Catanese recommended that appellant obtain a sedentary position and
advised that distance walking was “exacerbating the situation.” He did not, however,
specifically address the cause of the diagnosed condition of plantar fasciitis. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.10
In an August 10, 2011 report, Dr. Catanese diagnosed recalcitrant right plantar fasciitis.
He indicated that appellant’s employment delayed recovery as standing and walking exacerbated
her condition. Dr. Catanese determined that she could return to work but advised that a
resumption of regular duties would cause a recurrence of her condition. While he indicated that
appellant’s work duties such as standing and walking aggravated her condition, he did not
provide any rationale for his opinion. A physician must provide an opinion on whether the
employment duties described caused or contributed to the claimant’s diagnosed medical
condition and support that opinion with medical reasoning to demonstrate that the conclusion
reached is sound, logical and rationale.11
On October 21, 2011 Dr. Catanese discussed his treatment of appellant since May 26,
2010 for chronic plantar fasciitis and calcaneal nerve neuritis. He found that working as a letter
carrier “exacerbates and precipitates her condition.” However, a mere conclusion without the
necessary rationale explaining how and why the physician believes that a claimant’s accepted
exposure could result in a diagnosed condition is not sufficient to meet a claimant’s burden of
proof.12
On appeal, appellant asserts that she did not have problems with her foot before working
at the employing establishment and that her work duties aggravated her condition. As discussed,
however, the medical evidence is insufficient to show that she sustained plantar fasciitis due to
employment factors. An award of compensation may not be based on surmise, conjecture,
speculation or upon appellant’s own belief that there is a causal relationship between her claimed
condition and his employment.13 She must submit a physician’s report in which the physician
reviews those factors of employment identified as causing her condition and, taking these factors
into consideration as well as findings upon examination and the medical history, explain how
10

S.E. Docket No. 08-2214 (issued May 6, 2009); Conrad Hightower, 54 ECAB 796 (2003).

11

John W. Montoya, 54 ECAB 306 (2003).

12

See supra note 8.

13

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

4

employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.14 Appellant failed to submit such evidence and therefore failed
to discharge her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained plantar fasciitis of
the right foot causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

14

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

5

